UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
CARMEN OF THE FAMILY SKRINE, Party
Aggrieved,

                        Plaintiff,
                                                     MEMORANDUM & ORDER
           -against-                                 18-CV-3953(JS)(AYS)

42 U.S.C. § 654(3) CHILD SUPPORT
ENFORCEMENT BUREAU; NASSAU COUNTY
CHILD SUPPORT ENFORCEMENT UNIT;
45 CFR § 302.34 NASSAU FAMILY
COURT; 45 C.F.R 75.2 IV-D
CONTRACTOR TOMASCINO
C. MASTROIANNI; NASSAU COUNTY;
and NASSAU COUNTY CLERK
OF COURT,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Carmen Skrine, pro se
                    25 Franklin Blvd., Apt. 1F
                    Long Beach, New York 11561

For Defendants:         No appearances.

SEYBERT, District Judge:

           On   July    10,      2018,    pro   se   plaintiff   Carmen     Skrine

(“Plaintiff”)     filed     an    incomprehensible        fourteen   (14)      page

Complaint (exclusive of exhibits) together with an application to

proceed in forma pauperis.           (See Docket Entries 1-2.)          Although

the caption of the Complaint includes citations to the United

States   Code   and    to   the    Code    of   Federal   Regulations     in    the

identification of Defendants, the Court understands that Plaintiff

seeks relief against the Nassau County Child Support Enforcement
Bureau, the Nassau County Child Support Enforcement Unit, the

Nassau County Family Court, the Nassau County Clerk of Court,

Nassau   County,    and    Tomascino         C.   Mastroianni   (collectively,

“Defendants”).       For     the   reasons        that   follow,    Plaintiff’s

application to proceed in forma pauperis is GRANTED, but the

Complaint is DISMISSED WITHOUT PREJUDICE AND WITH LEAVE TO FILE AN

AMENDED COMPLAINT THAT COMPLIES WITH RULE 8 WITHIN THIRTY (30)

DAYS FROM THE DATE OF THIS MEMORANDUM AND ORDER.                   Plaintiff is

warned that if the Amended Complaint is not timely filed and/or

fails to contain a short and plain statement of the claim, or if

the allegations are not simple, concise, and direct, the Court may

dismiss this action with prejudice.

                               THE COMPLAINT1

            As   noted    above,   the       Complaint   is   incomprehensible.

Plaintiff’s “Statement of Facts” alleges the following, in its

entirety:

            Defendants deprived Skrine of his interest
            pursuant to established IV-D procedures, and
            due process was not satisfied because under 45
            C.F.R. § 302.34 contractual obligations, there
            was no constitutional court hearing provided
            before he was deprived his property interest.
            Nnebe v. Daus, 644 F.3d 147, 158 (2d Cir.


1
 Excerpts from the Complaint are reproduced here exactly as they
appear in the original. Errors in spelling, punctuation, and
grammar have not been corrected or noted.


                                         2
          2011).    Defendant’s, contractors, agents,
          staff, and employee’s premeditated acts and
          omissions violated due process because they
          knew well in advance that no law requires them
          to offer and sell IV-D services because said
          services do no intended to benefit children or
          custodial parents.    Blessing v. Freestone,
          520 U.S. at 343, 117 S. Ct. at 1361, 17 L. Ed.
          2d at 584, and that IV-D services was intended
          to benefit the public treasury not Skrine.
          Wehunt v. Ledbetter, 875 F.2d 1558.

(Compl. ¶ VII at 5-6.)      Plaintiff identifies himself as the

“[p]arty [a]ggrieved” and alleges:

          Carmen of the Family Skrine, American National
          and adult male of the hu-man species above the
          age of puberty, created by the Creators of the
          universe, Genesis 1:26 (see Preamble), born
          equal, free, and independent, not subject to
          the    “legal”    constraint    of    another,
          unconstrained having power to follow the
          dictates of his own free will, “not subject
          to” control, restriction, modification or
          limitation from a given outside source,
          possessing inalienable inherent rights among
          which are enjoying and defending his life and
          liberty, acquiring, possessing, protecting
          property and reputation, and seeking and
          obtaining happiness and safety.

(Compl. ¶ VIII at 6.)   The Complaint then purports to allege nine

claims for relief, but none are comprehensible.   For example, the

first claim alleges, in its entirety:

     1.   Claim for Relief under 42 U.S.C. § 1983 Against
     Defendants for Deprivation of Rights Under Color of Law

     Title 42 is comprised of IV-D Program editorially
     compiled and organized into Title 42, but Title 42 itself
     has never been enacted into positive law.       “Although


                                 3
      state participation in the Social Security Act itself is
      mandatory, participation by the State in the IV-D
      program is voluntary.” Wehunt v. Ledbetter, 875 F.2d
      1558. The distinction is constitutionally significant
      because a non-positive law title is merely (presumed)
      evidence of law, in contrast to 1 U.S.C § 204, positive
      law titles constitute evidence of the law in all Federal
      and State Courts.

(Compl. ¶ 1 at 7.)     Plaintiff’s eight other claims are equally

unintelligible and lack any facts, nor are there any allegations

of conduct or inaction attributable to any Defendant.            (See

generally Compl.)

                            DISCUSSION

I.    In Forma Pauperis Application

           Upon review of Plaintiff’s declaration in support of his

application to proceed in forma pauperis, the Court determines

that the Plaintiff’s financial status qualifies him to commence

this action without prepayment of the filing fees.   See 28 U.S.C.

§ 1915(a)(1).   Therefore, Plaintiff’s request to proceed in forma

pauperis is GRANTED.

II.   Standard of Review

           Section 1915 of Title 28 requires a district court to

dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

from such relief.    See 28 U.S.C. § 1915(e)(2)(B)(i)-(iii).     The


                                 4
Court is required to dismiss the action as soon as it makes such

a determination.

             Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.       See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197,   200   (2d   Cir.   2004).   However,   a   complaint   must   plead

sufficient facts to “state a claim to relief that is plausible on

its face.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).          “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”      Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citations

omitted).     The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”           Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.

2011).   While “‘detailed factual allegations’” are not required,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

III.   Rule 8 of the Federal Rules of Civil Procedure

             Pursuant to Rule 8(a)(2) of the Federal Rules of Civil



                                    5
Procedure, a pleading must contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.”            FED.

R. CIV. P. 8(a)(2); Swierkiewicz v. Sorema, N.A., 534 U.S. 506,

512, 122 S. Ct. 992, 152 L. Ed. 2d 1 (2002).         This short and plain

statement must be “sufficient to give the defendants fair notice

of what the plaintiff’s claim is and the grounds upon which it

rests.”     Jones v. Nat’l Commc’ns and Surveillance Networks, 266

F. App’x 31, 32 (2d Cir. 2008) (internal quotation marks and

citations omitted) (unpublished opinion).           “The statement should

be plain because the principal function of pleadings under the

Federal Rules is to give the adverse party fair notice of the claim

asserted so as to enable him to answer and prepare for trial.”

Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).                 “The

statement should be short because unnecessary prolixity in a

pleading places an unjustified burden on the court and the party

who must respond to it because they are forced to select the

relevant    material   from   a   mass   of   verbiage.”   Id.   (internal

quotation marks and citation omitted)).

            Under the now well-established Iqbal/Twombly standard,

a complaint satisfies Rule 8 only if it contains enough allegations

of fact to state a claim for relief that is “plausible on its

face.”     Twombly, 550 U.S. at 570; Iqbal, 556 U.S. at 678.         This



                                     6
“plausibility standard” is governed by “[t]wo working principles.”

Iqbal, 556 U.S. at 670, 678; accord Harris v. Mills, 572 F.3d 66,

71-72 (2d Cir. 2009).      First, although the Court must accept all

allegations   as   true,   this   “tenet”   is   “inapplicable    to   legal

conclusions;@ thus, “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not

suffice,” Iqbal, 556 U.S. at 678; see also Twombly, 550 U.S. at

555, 557 (a pleading that offers “labels and conclusion” or “naked

assertion[s]” devoid of “further factual enhancement” does not

satisfy Rule 8).    Second, only complaints that state a “plausible

claim for relief” can survive a motion to dismiss.               Iqbal, 556

U.S. at 679.       Determining whether a complaint does so is “a

context-specific task that requires the reviewing court to draw on

its judicial experience and common sense.”           Id.; accord Harris,

572 F.3d at 72.

           Rule 8 of the Federal Rules of Civil Procedure also

requires that “[e]ach allegation must be simple, concise, and

direct.”   FED. R. CIV. P. 8(d)(1).         Indeed, pleadings must give

“‘fair notice of what the plaintiff’s claim is and the grounds

upon which it rests’” in order to enable the opposing party to

answer and prepare for trial, and to identify the nature of the

case.   Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 346, 125 S. Ct.



                                     7
1627, 1643, 161 L. Ed. 2d 577 (2005) (quoting Conley v. Gibson,

335 U.S. 41, 47, 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957), overruled in

part on other grounds by Twombly, 550 U.S. at 544)).

          “When a complaint does not comply with the requirement

that it be short and plain, the court has the power, on its own

initiative or in response to a motion by the defendant, to strike

any portions that are redundant or immaterial . . . or to dismiss

the complaint.”    Salahuddin, 861 F.2d at 42; see also Shomo v.

State of N.Y., 374 F. App’x 180, 182 (2d Cir. 2010) (unpublished

opinion) (“a court has the power to dismiss a complaint that is

‘prolix’ or has a ‘surfeit of detail’”); Prezzi v. Schelter, 469

F.2d 691, 692 (2d Cir. 1972) (per curium) (affirming dismissal of

pro se plaintiff’s lengthy single-spaced complaint that “contained

a labyrinthian prolixity of unrelated and vituperative charges

that   defied   comprehension[,]   fail[ing]   to   comply    with   the

requirement of Rule 8”).

          Here, as is readily apparent, Plaintiff’s Complaint does

not comport with the pleading requirements of Rule 8.        Plaintiff’s

submission is incoherent, unintelligible and is bereft of any facts

in support of his claims.   Because the Complaint does not include

“a short and plain statement of the claim showing that the pleader

is entitled to relief” pursuant to Rule 8, it is DISMISSED WITHOUT



                                   8
PREJUDICE.

             However,   in    light    of    Plaintiff’s        pro    se     status,

Plaintiff    is   GRANTED    LEAVE    TO    FILE    AN   AMENDED      COMPLAINT    IN

ACCORDANCE WITH RULE 8 AND THIS MEMORANDUM AND ORDER WITHIN THIRTY

(30) DAYS FROM THE DATE OF THIS MEMORANDUM AND ORDER.                       Plaintiff

is warned that no extensions of this deadline will be granted

absent   extraordinary       circumstances         and   that   if    the     Amended

Complaint is not timely filed and/or fails to contain a short and

plain statement of the claim or if the allegations are not simple,

concise, and direct, the Court may dismiss this action with

prejudice.

                                 CONCLUSION

             For the reasons set forth above, Plaintiff’s application

to proceed in forma pauperis (D.E. 2) is GRANTED, however the

Complaint is sua sponte DISMISSED WITHOUT PREJUDICE for failure to

comply with Federal Rule of Civil Procedure 8’s requirements.

However, Plaintiff is GRANTED LEAVE TO FILE AN AMENDED COMPLAINT

in accordance with Rule 8 and this Memorandum and Order.                          Any

Amended Complaint shall be clearly labeled “Amended Complaint”,

shall bear docket number 18-CV-3953(JS)(AYS), and shall be filed

within thirty (30) days of the date of this Memorandum and Order.

             Plaintiff is warned that no extensions of this deadline



                                       9
will be granted absent extraordinary circumstances and that if the

Amended Complaint is not timely filed and/or fails to contain a

short and plain statement of the claim or if the allegations are

not simple, concise, and direct, the Court may dismiss this action

with prejudice.    If Plaintiff does not file an Amended Complaint

within the time allowed, judgment shall enter without further

notice.

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.    See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

          The Clerk of the Court is further directed to mail a

copy of this Memorandum and Order to the pro se Plaintiff.



                                      SO ORDERED.


                                      /s/ JOANNA SEYBERT______
                                      Joanna Seybert, U.S.D.J.

Dated: April   18 , 2019
       Central Islip, New York




                                 10
